—Determination unanimously modified on the law and as modified confirmed without costs, in accordance with the following Memorandum: We find that there was substantial evidence supporting the State Division of Human Rights’ (SDHR) determination that petitioners unlawfully discriminated against complainant because he had been convicted of a crime (see, Executive Law § 296 [15]; Correction Law § 752; see also, State Div. of Human Rights v Sorrento Cheese Co., 115 AD2d 323).
*1042However, the order of SDHR must be modified to state that the award of back pay should be offset by any unemployment insurance benefits and employment-related income received by complainant during the period between his unlawful termination and the date on which he accepts or rejects petitioner Pioneer Group’s offer of employment (see, Matter of Cosmos Forms v State Div. of Human Rights, 150 AD2d 442). In addition, the award to complainant for mental anguish, although supported by his testimony that he was depressed and had difficulty in eating and sleeping for a year after his termination, is reduced to $5,000 as the $10,000 awarded by SDHR was clearly excessive (see, Matter of New York City Tr. Auth. v State Div. of Human Rights, 160 AD2d 874, as amended and lv denied Oct. 15, 1990; Matter of Cosmos Forms v State Div. of Human Rights, supra; Matter of Board of Educ. v State Div. of Human Rights, 109 AD2d 988; see also, Matter of Almeter v State Div. of Human Rights, 133 AD2d 530), and the order of SDHR is modified accordingly. (Proceeding Pursuant to Executive Law § 298 Transferred by Order of Supreme Court, Onondaga County, Miller, J.) Present—Dillon, P. J., Callahan, Boomer, Balio and Lowery, JJ.